IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


JACK HILL, SR. AND CHERYL HILL,  : No. 308 WAL 2016
INDIVIDUALLY, AND AS CO-         :
ADMINISTRATORS OF THE ESTATE OF  :
JACK HILL, JR., DECEASED         : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
                                 :
           v.                    :
                                 :
                                 :
SLIPPERY ROCK UNIVERSITY;        :
SLIPPERY ROCK UNIVERSITY         :
MCLACHLAN STUDENT HEALTH         :
CENTER; LAURA A. BATEMAN, CRNP;  :
THE NATIONAL COLLEGIATE ATHLETIC :
ASSOCIATION "N.C.A.A."           :
                                 :
                                 :
PETITION OF: THE NATIONAL        :
COLLEGIATE ATHLETIC ASSOCIATION :
"N.C.A.A."                       :


                                     ORDER



PER CURIAM

     AND NOW, this 4th day of January, 2017, the Petition for Allowance of Appeal is

DENIED.